Citation Nr: 1210594	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-43 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to October 2003, from January 2005 to March 2006, and from August 2006 to October 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned at a January 2012 travel Board hearing.  The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  

The Veteran's claim on appeal was initially characterized as a claim of service connection for PTSD.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran has been diagnosed as having an adjustment disorder.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder.

The Veteran's DD Form 214 indicates that he served in an imminent danger pay area of Iraq from February 2005 to February 2006, and in an imminent danger pay area in Afghanistan from October 2006 to September 2007.  His occupational specialty was petroleum supply specialist.  

The Veteran was afforded his first VA PTSD examination in April 2008, at which time the examiner concluded that he did not meet the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, (DSM-IV) criteria for a PTSD diagnosis.  Rather, the examiner diagnosed him as having unspecified adjustment disorder, and assigned a Global Assessment of Functioning (GAF) score of 70, indicative of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and having some meaningful interpersonal relationships.  The examiner noted that the Veteran experienced thoughts of being redeployed and breaking-up his family, and recommended that he see a psychiatrist for an evaluation if his symptoms worsened.  

The Veteran was afforded his most recent VA PTSD examination in June 2011, at which time a second VA examiner provided no psychiatric diagnosis.  Rather, the examiner listed, "Marital stress, stressful occupational environment, academic and occupational transition," as recent psychosocial and environmental stressors on Axis IV and assigned a GAF score of 85, indicative of absent or minimal symptoms, with good functioning in all areas and no more than everyday problems or concerns.  The examiner explained that the Veteran reported mild symptoms with feeling guarded, variable irritability, some anxiety and a decreased range of interests, but was working fulltime and attending school with no indication of impairment of occupational or academic functioning.  

Although the April 2008 VA examiner diagnosed the Veteran with adjustment disorder and concluded that he did not meet the DSM-IV criteria for a PTSD diagnosis, he did not opine as to the etiology of the Veteran's diagnosed adjustment disorder.  He did list "planning a wedding" on Axis IV, but also conceded that the Veteran had recurrent thoughts of being redeployed and breaking-up his family.  The April 2008 VA examination is not, therefore, adequate for adjudication purposes, and a remand is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the most recent VA PTSD examination failed to diagnose a psychiatric disability, this is of little consequence because the earlier VA PTSD examination in April 2008 did diagnose unspecified adjustment disorder.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court stressed that the specific service connection requirement of a current disability is satisfied when the disability is "current at the time a claim is filed" even where the disability resolves prior to the Secretary's adjudication of the claim.  See also Gilpin v West, 155 F.3d 1353 (Fed. Cir. 1998).  As such, the Veteran could possibly be awarded entitlement to service connection for an acquired psychiatric disorder during the period that he exhibited psychiatric symptomatology.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for any psychiatric disorder.  The Veteran must be asked to complete a separate VA Form 21- 4142 for any private physician or source of treatment he may identify.  The RO must then obtain all identified records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO should provide the Veteran's claims file, to include any evidence obtained by paragraph 1 above, to the VA examiner who authored the April 2008 VA PTSD examination report in order for the examiner to provide a supplemental opinion as to the probable etiology and date of onset of the Veteran's diagnosed adjustment disorder.  

The examiner should express this opinion in terms of "more likely than not" (i.e., probability greater than 50 percent), "at least as likely as not" (i.e., probability of 50 percent), or "less likely than not" (i.e., probability less than 50 percent).  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  If the September April 2008 VA examiner is unavailable or unable to render the requested supplemental opinion, the RO must afford the Veteran another VA examination in order to ascertain the probable etiology and date of onset of his diagnosed adjustment disorder, as well as any other psychiatric disorder diagnosed at the time of the examination.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all previous VA PTSD examinations, and a discussion of each, the examiner must state whether any diagnosed psychiatric disorder, to include adjustment disorder, was incurred in, aggravated by, or otherwise related to his active duty service, to include service in imminent danger pay areas of Iraq and Afghanistan.  If the VA examiner does not find any psychiatric disorder at the time of examination, the VA examiner must explain this finding in light of the previous adjustment disorder diagnosis of record.  The RO must advise the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claims must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

